         Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                   )     Cr. No. 19-10459-RWZ
                                           )
    v.                                     )
                                           )
1. MICHAEL CECCHETELLI,                    )
       A/K/A “KING MERLIN”;                )
2. ESTHER ORTIZ,                           )
       A/K/A “QUEEN INDIA”;                )
3. HECTOR MANUEL VEGA,                     )
       A/K/A “KING DEMON”;                 )
4. JORGE RODRIGUEZ,                        )
       A/K/A “KING G”;                     )
5. MICHAEL MARRERO,                        )
       A/K/A “KING CLUMSY”;                )
6. FRANCISCO LOPEZ,                        )
       A/K/A “KING CISCO”;                 )
7. GREGORY PEGUERO-COLON,                  )
       A/K/A “KING TRECE”;                 )
8. JUAN LIBERATO,                          )
       A/K/A “KING PRODIGY”;               )
9. ANGEL ROLDAN,                           )
       A/K/A “KING BIG A,”                 )
       A/K/A “NELTY”;                      )
10. FRUTUOSO BARROS,                       )
       A/K/A “KING FRUITY”;                )
11. SANDRA CORREA,                         )
       A/K/A “QUEEN DREAM”;                )
12. SHAUN HARRISON,                        )
       A/K/A “REV”;                        )
13. VINCENT DZIERWINSKI,                   )
       A/K/A “KING VICE”;                  )
14. WILSON PEGUERO,                        )
       A/K/A “KING DUBB”;                  )
15. ALEXIS PEGUERO,                        )
       A/K/A “KING LEXI,”                  )
       A/K/A “KING LOONEY”;                )
16. MATTHEW PALACIOS,                      )
       A/K/A “KING NENE”;                  )
17. STEVEN FAMILIA VALDEZ,                 )
       A/K/A “KING HAZE”;                  )
18. DANTE LARA,                            )
      Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 2 of 9



       A/K/A “KING NASTY”;              )
19. ROBERT LARA,                        )
       A/K/A “KING RIZZ”;               )
20. ANGEL ORTIZ,                        )
       A/K/A “KING ABBY”;               )
21. ANGEL RODRIGUEZ,                    )
       A/K/A “KING ACE”;                )
22. ALEXIS VELASQUEZ,                   )
       A/K/A “KING BOOBOO”;             )
23. ANGEL CALDERON,                     )
       A/K/A “KING BAM”;                )
24. OSCAR PENA,                         )
       A/K/A “KING O-BLOCK”;            )
25. JOSE RODRIGUEZ,                     )
       A/K/A “KING STUTTER”;            )
26. ORLANDO SANTIAGO TORRES,            )
       A/K/A “KING LANDI”;              )
27. ROBERT AVITABILE,                   )
       A/K/A “BOBBY”;                   )
28. TALIYAH BARBOZA,                    )
       A/K/A “QUEEN TALIYAH”;           )
29. JOSUE CARRASQUILLO,                 )
       A/K/A “KING PLAYBOY”;            )
30. MICHAEL COTTO,                      )
       A/K/A “KING GORDO”;              )
31. JUAN FIGUEROA,                      )
       A/K/A “KING PUN”;                )
32. ISSAC FELIX-RIVERA,                 )
       A/K/A “KING IZZY”;               )
33. KEVIN GUADALUPE,                    )
       A/K/A “KING MILLY”;              )
34. SHELTON JOHNSON,                    )
       A/K/A “KING SHELLS”;             )
35. TYSON JORGE,                        )
       A/K/A “KING MUSIC”;              )
36. EMANUEL LOPEZ-VELEZ,                )
       A/K/A “MANNY”;                   )
37. LUIS MENDEZ,                        )
       A/K/A “KING PRIMO”;              )
38. RAEKWON PARIS,                      )
       A/K/A “KING DEBO”;               )
39. JAYCO REYES-SMITH,                  )
       A/K/A “KING JAVY”                )
40. LUIS SANTIAGO,                      )
       A/K/A “KING TINY”;               )



                                    2
      Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 3 of 9



41. ROBERTO VARGAS,                     )
       A/K/A “KING ROYALTY”;            )
42. JOSE VASQUEZ,                       )
       A/K/A “KING FEARLESS”;           )
43. NATANAEL VELAZQUEZ,                 )
       A/K/A “KING NAEL”;               )
44. ISRAEL RODRIGUEZ,                   )
       A/K/A “KING IMPERIAL”;           )
45. ALFRED NIEVES,                      )
       A/K/A “KING ALFY”;               )
46. MARLON RIVERA,                      )
       A/K/A “KING PLUTO”;              )
47. INES LUGO,                          )
       A/K/A “QUEEN CHINA”;             )
48. JEREMIA MEDINA,                     )
       A/K/A “KING SWEEPY”;             )
49. BIENVENIDO NUNEZ,                   )
       A/K/A “KING APACHE”;             )
50. TANAIRY RUIZ,                       )
       A/K/A “QUEEN TANAIRY”;           )
51. XAVIER VALENTIN-SOTO,               )
       A/K/A “KING X”;                  )
52. JOEL FRANCISCO,                     )
       A/K/A “KING CASPER”;             )
53. ERIC THOMAS,                        )
       A/K/A “KING E”;                  )
54. ALVIN MOJICA,                       )
       A/K/A “KING HUMBLE”;             )
55. SOPHIA VELASQUEZ,                   )
       A/K/A “QUEEN SOPHIA”;            )
56. DAIRON RIVERA,                      )
       A/K/A “KING MAFIA”;              )
57. HECTOR ADORNO,                      )
       A/K/A “KING GORDO”;              )
58. JESUS DIAZ,                         )
       A/K/A “KING KIKO”;               )
59. HENRY CARIBE,                       )
       A/K/A “KING 40CAL”;              )
60. JONATHAN CASSIANO,                  )
       A/K/A “KING LEGEND”;             )
61. ANTOINE GOODSON; and                )
62. DEREK SOUTHWORTH,                   )
                                        )
                      Defendants.       )




                                    3
          Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 4 of 9



                                   MOTION FOR DETENTION

        The United States of America moves for pretrial detention, pursuant to the Bail Reform

Act, 18 U.S.C. § 3141 et seq., of all sixty-two defendants in this case. Due to number of defendants

charged in this matter, it is impractical in this document to make specific arguments for each

defendant. As such, in this motion the government will only set forth the applicable grounds of

detention and submit the factual basis for the government’s motion in the attached affidavit.

        As alleged in the Indictment, and as supported by the affidavit of FBI Special Agent

Dominic Coppo, attached as Exhibit 1, each of the sixty-two defendants is a leader, member or

associate of the violent criminal organization known as the ALMIGHTY LATIN KING AND

QUEEN NATION (the “LATIN KINGS”).

        As described in the affidavit of SA Dominic Coppo, the criminal enterprise and these

charged defendants participated in numerous acts of violence, including conspiracy to murder,

attempted murder, armed assault with intent to murder, witness retaliation and tampering,

laundering of monetary instruments, possession of firearms and ammunition, and drug distribution.

Each of the defendants poses a significant risk to public safety, a serious risk of flight, and a serious

risk of obstructing justice.

                                      Eligibility for Detention

        For the charged in Count One of the Indictment charging Conspiracy to Conduct Enterprise

Affairs Through a Pattern of Racketeering Activity, the government moves for detention under the

following provisions of the Bail Reform Act:

        (a)     18 U.S.C. § 3142(f)(1)(E), because the defendant is charged with a felony that

                involves the possession or use of a firearm, and other dangerous weapons;

        (b)     18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and



                                                   4
         Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 5 of 9



       (c)     18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendants will

               attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

               witnesses.

       For those defendants charged in Count Two of the Indictment charging Conspiracy to

Manufacture, Distribute and Possess with Intent to Distribute Cocaine and Cocaine Base, in

violation of 21 U.S.C. § 846, the government moves for detention under:

       (a)     18 U.S.C. § 3142(f)(1)(C), because the defendants are charged with violating a

               provision of the controlled substance act that carries a maximum penalty greater

               than ten years in prison,

       (b)     18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (c)     18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendants will

               attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

               witnesses.

       For the defendant charged in Count Three of the Indictment charging Distribution of and

Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C. § 841(a)(1), the government

moves for detention under:

       (a)     18 U.S.C. § 3142(f)(1)(C), because the defendant is charged with violating a

               provision of the controlled substance act that carries a maximum penalty greater

               than ten years in prison,

       (b)     18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (c)     18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendant will

               attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

               witnesses.



                                                  5
         Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 6 of 9



       For those defendants charged in Count Four of the Indictment charging Conspiracy to

Distribute and to Possess with Intent to Distribute Fentanyl, in violation of 21 U.S.C. § 846, the

government moves for detention under:

       (a)     18 U.S.C. § 3142(f)(1)(C), because the defendants are charged with violating a

               provision of the controlled substance act that carries a penalty greater than ten years

               in prison,

       (b)     18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (c)     18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendants will

               attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

               witnesses.

       For the defendant charged in Count Five of the Indictment charging Felon in Possession of

Ammunition, in violation of 18 U.S.C. § 922(g)(1), the government moves for detention under:

       (a)     18 U.S.C. § 3142(f)(1)(E), because the defendant is charged with a felony that

               involves the possession or use of a firearm;

       (b)     18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (c)     18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendant will

               attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

               witnesses.

       For those defendants charged in Count Six of the Indictment charging Conspiracy to

Distribute and to Possess with Intent to Distribute Cocaine Base, in violation of 21 U.S.C. § 846,

the government moves for detention under:




                                                 6
         Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 7 of 9



       (a)    18 U.S.C. § 3142(f)(1)(C), because the defendants are charged with violating a

              provision of the controlled substance act that carries a penalty greater than ten years

              in prison,

       (b)    18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (c)    18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendants will

              attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

              witnesses.

       For the defendant charged in Count Seven of the Indictment charging Felon in Possession

of Ammunition, in violation of 18 U.S.C. § 922(g)(1), the government moves for detention under:

       (d)    18 U.S.C. § 3142(f)(1)(E), because the defendant is charged with a felony that

              involves the possession or use of a firearm;

       (e)    18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (f)    18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendant will

              attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

              witnesses.

       For the defendant charged in Count Eight of the Indictment charging Felon in Possession

of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g)(1), the government moves for

detention under:

       (g)    18 U.S.C. § 3142(f)(1)(E), because the defendant is charged with a felony that

              involves the possession or use of a firearm;

       (h)    18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and




                                                7
         Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 8 of 9



       (i)    18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendant will

              attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

              witnesses.

       For the defendant charged in Count Nine of the Indictment charging Felon in Possession

of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g)(1), the government moves for

detention under:

       (j)    18 U.S.C. § 3142(f)(1)(E), because the defendant is charged with a felony that

              involves the possession or use of a firearm;

              18 U.S.C. § 3142(f)(2)(A), because there is a serious risk of flight; and

       (k)    18 U.S.C. § 3142(f)(2)(B), because there is a serious risk that the defendant will

              attempt to obstruct justice, or attempt to threaten, injure, or intimidate potential

              witnesses.

       The government reserves its rights to supplement its grounds and arguments for detention

upon reviewing the full bail report (including pretrial interview) prepared by the U.S. Pretrial

Services Office as to each defendant, which may include detention under 18 U.S.C. §

3142(f)(1)(D) based upon certain prior convictions.




                                                8
          Case 1:19-cr-10459-RWZ Document 12 Filed 12/05/19 Page 9 of 9



                                          CONCLUSION

       Each of the defendants poses a significant risk to public safety, a significant risk of flight,

and a significant risk of obstructing justice. As such, the government moves for detention as each

and every defendant charged in this case.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                       /s/ Philip A. Mallard
                                                      Emily Cannon
                                                      Philip A. Mallard
                                                      Assistant United States Attorneys
                                                      One Courthouse Way
                                                      Boston, MA 02210
                                                      617-748-3120
                                                      emily.cannon@usdoj.gov
                                                      617-748-3674
                                                      philip.mallard@usdoj.gov


                                  CERTIFICATE OF SERVICE

I, Philip A. Mallard, hereby certify that the foregoing was filed through the Electronic Court
Filing system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

Date: December 5, 2019                                /s/ Philip A. Mallard
                                                      Philip A. Mallard
                                                      Assistant United States Attorney




                                                  9
